In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 21-1624
TRISHA K. REYNOLDS,
                                                Plaintiff-Appellant,
                                v.

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
        No. 1:19-cv-00443 — Joseph S. Van Bokkelen, Judge.
                    ____________________

   ARGUED JANUARY 20, 2022 — DECIDED FEBRUARY 1, 2022
                ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Trisha Reynolds applied for Social
Security disability beneﬁts, asserting that she cannot work be-
cause of migraines, depression, and diﬃculty regulating her
emotions in social settings. After her claim was administra-
tively denied, an administrative law judge (“ALJ”) reviewed
her claim and concluded that Reynolds’s impairments did not
render her disabled. The Social Security Appeals Council
2                                                     No. 21-1624

denied her request for review, and the district court held that
the ALJ’s decision was supported by substantial evidence.
    In this appeal, Reynolds argues that the ALJ erred by fail-
ing to include a qualitative interaction limitation in her resid-
ual functional capacity determination. We disagree. No med-
ical evidence called for a qualitative interaction limitation,
and the ALJ was not required to intuit such a limitation from
the administrative record. Because substantial evidence sup-
ports the ALJ’s decision, we aﬃrm.
                         I. Background
    Trisha Reynolds was born in 1992, graduated from high
school, and previously worked part-time in retail. Reynolds
suffers from a variety of ailments, including migraines, ver-
tigo, and “major depressive disorder, recurrent moderate
with anxious distress.” She applied for disability benefits on
September 25, 2017. Although Reynolds initially alleged a dis-
ability onset date of March 12, 2006, she amended her onset
date to the date of her application. Her application was de-
nied initially and on reconsideration. She then received a
hearing before an ALJ.
     At the hearing, Reynolds testified that she suffers from
back pain, vertigo, and migraines, and she cannot stand for
more than ten minutes. Her parents handle chores around the
house. When asked whether any of her conditions affect her
ability to work, Reynolds responded: “Part of my migraine
dizziness, vertigo [sic] if I get too hot or the weather changes,
I get, like, muscle weakness all over. I can’t walk. I can’t stand,
sit. … I can’t write.” She testified that she has migraines every
day, and each migraine lasts approximately half an hour to an
hour. She previously took various prescription medications
No. 21-1624                                                  3

for her migraines, but she stopped taking some because of
their side effects. According to Reynolds, she quit her job at
Walmart because of her migraines. When she drives, she al-
ways has someone with her in the car “in case I get a migraine,
lightheaded, [or] dizziness.” In terms of her mental health,
Reynolds testified that she had never gone to an emergency
room or crisis center for mental health treatment. She suffers
from anxiety when she is around “a whole bunch of people,”
which she defined as “more than five people.” At the time of
the hearing, she was taking medication for her mental health
conditions.
    The ALJ concluded that Reynolds was not disabled under
the Social Security Administration’s five-step method. First,
the ALJ concluded that Reynolds was not engaged in substan-
tial gainful activity because she had not worked since Septem-
ber 25, 2017, the alleged disability onset date. See 20 C.F.R.
§ 404.1520(b). Second, the ALJ concluded that Reynolds suf-
fered from the following severe impairments: migraine head-
aches and “major depressive disorder, recurrent moderate
with anxious distress.” See id. § 404.1520(c). Third, the ALJ
concluded that Reynolds’s impairments did not meet or equal
one of the impairments listed in 20 C.F.R. Part 404, Subpart P,
App’x 1. See id. § 404.1520(d).
   The ALJ then determined that Reynolds had the residual
functional capacity (“RFC”) to perform a full range of work
with the following non-exertional limitations:
      can never climb ladders/ropes/scaffolds; and
      not even moderate exposure to moving machin-
      ery, unprotected heights, or extreme heat. Work
      with a moderate level of noise. With work that
      can be learned in thirty (30) days or less, with
4                                                    No. 21-1624

      simple routine tasks, routine workplace
      changes, and occasional interaction with co-work-
      ers and supervisors, but no interaction with the gen-
      eral public. The claimant is capable of remaining
      on task in two-hour increments.
The ALJ concluded that, while Reynolds does have medically
determinable impairments, “a careful review of the record
does not document sufficient medical evidence to substanti-
ate the severity of the pain and degree of functional limita-
tions alleged by the claimant.” Of particular relevance to this
appeal, “[t]he record shows minimal behavioral health treat-
ment from September 2017 to [the] present.” Although there
was evidence that Reynolds “occasionally exhibits anger
and/or frustration,” the record as a whole showed that she is
“cooperative, alert, oriented, [and] exhibits appropriate mood
and affect.” The ALJ observed that the RFC took Reynolds’s
social anxiety into account “by finding her capable of occa-
sional interaction with co-workers and supervisors and no in-
teraction with the general public.”
    Notably, the ALJ rejected three state agency consultants’
opinions that were unfavorable toward Reynolds’s physical
and mental impairments. The ALJ found that, contrary to
those opinions, Reynolds’s migraines and depression consti-
tuted severe impairments. The ALJ found only one state
agency consultant’s opinion persuasive: that of B. Randal
Horton, Psy.D. Dr. Horton opined that Reynolds was capable
of unskilled work and could respond appropriately to “brief
supervision and interactions [with] co-workers in work set-
tings.” The ALJ determined that Dr. Horton’s opinion was
consistent with the medical record and warranted some RFC
restrictions. By comparison, the ALJ found the opinion of
No. 21-1624                                                     5

Leslie Predina, Ph.D. “mostly unpersuasive.” Dr. Predina be-
lieved that Reynolds “will likely struggle to get along with her
supervisors and coworkers due to her mental health issues.”
The ALJ found Dr. Predina’s opinion on this point “vague”
and speculative.
   Fourth, the ALJ concluded that Reynolds had no past rel-
evant work. See 20 C.F.R. § 404.1520(e). Fifth, the ALJ con-
cluded that suitable jobs existed in significant numbers in the
national economy, in light of Reynolds’s age, education, work
experience, and RFC. See id. § 404.1520(f). For purposes of
step 5, a vocational expert testified at the hearing that an indi-
vidual with Reynolds’s characteristics could perform jobs
such as hand packager and collator. The Appeals Council de-
nied Reynolds’s request for review, and Reynolds timely filed
a complaint in the district court. 42 U.S.C. §§ 405(g),
1383(c)(3).
    The district court affirmed the ALJ’s unfavorable decision.
The court considered and rejected Reynolds’s argument that
the ALJ failed to properly consider her mental limitations in
the RFC analysis: the ALJ need not have imposed “qualita-
tive” limitations on Reynolds’s interactions with supervisors
and coworkers, and substantial evidence supported the ALJ’s
RFC determination. Specifically, the ALJ relied on Dr. Hor-
ton’s opinion that Reynolds could “respond appropriately to
brief supervision and interactions [with] coworkers in work
settings.”
                         II. Discussion
    We review the district court’s affirmance of the ALJ’s de-
cision de novo and ask whether substantial evidence sup-
ported the ALJ’s decision. Arnold v. Saul, 990 F.3d 1046, 1047
6                                                           No. 21-1624

(7th Cir. 2021). Substantial evidence means “evidence that a
reasonable mind might accept as adequate to support a con-
clusion.” Id. (internal quotation marks omitted). We “will not
reweigh the evidence, resolve debatable evidentiary conflicts,
determine credibility, or substitute our judgment for the
ALJ’s determination.” Gedatus v. Saul, 994 F.3d 893, 900 (7th
Cir. 2021). Rather, this court asks whether the ALJ’s decision
“reflects an adequate logical bridge from the evidence to the
conclusions.” Id.
    An ALJ assesses a claimant’s RFC between steps three and
four of the five-step method for disability claims. See 20 C.F.R.
§ 416.945(a). When conducting the RFC analysis, “an ALJ
must include all of a claimant’s limitations supported by the
medical record.” Deborah M. v. Saul, 994 F.3d 785, 791 (7th Cir.
2021) (citing Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014)).
Crucially, however, an ALJ need only include limitations that
are supported by the medical record. See, e.g., Deborah M., 994
F.3d at 791 (concluding the ALJ properly omitted manipula-
tive limitation from RFC because “[n]o doctor who addressed
Plaintiff’s carpal tunnel syndrome ever deemed it a manipu-
lative limitation”).
    We agree with the district court and the Commissioner
that Reynolds’s case is distinguishable from the unpublished
district court opinions she cites in her briefs, which have no
precedential value. 1 In those cases, there was medical evi-
dence in the administrative record that a state agency


    1 See Hurley v. Berryhill, No.
                                1:17-CV-421-TLS, 2018 WL 4214523, at *3–
4 (N.D. Ind. Sept. 5, 2018); Wartak v. Colvin, No. 2:14-CV-401-PRC, 2016
WL 880945, at *6–7 (N.D. Ind. Mar. 8, 2016); Gidley v. Colvin, No. 2:12-CV-
374-APR, 2013 WL 6909170, at *11–12 (N.D. Ind. Dec. 30, 2013).
No. 21-1624                                                    7

consultant believed the claimant should receive a “superfi-
cial” interaction limitation in his or her RFC assessment. The
district courts in those cases remanded to the ALJ because the
ALJ failed to explain why he or she had not included such a
limitation in the RFC analysis.
    Here, there is no such evidence of a qualitative interaction
limitation in Reynolds’s medical records. Instead, she asks the
court to intuit a qualitative limitation from Dr. Predina’s opin-
ion that Reynolds “will likely struggle to get along with her
supervisors and coworkers due to her mental health issues.”
But the ALJ explained that she found Dr. Predina’s opinion
on this point speculative and therefore unpersuasive. In order
to conclude that Dr. Predina’s opinion provided a basis for a
qualitative limitation, this court would have to reweigh the
evidence, contrary to well-settled case law on the standard of
review for Social Security appeals. See, e.g., Gedatus, 994 F.3d
at 900.
    Similarly, Reynolds asks us to infer that Dr. Horton’s opin-
ion required a qualitative interaction limitation. To recap, Dr.
Horton opined that Reynolds could handle “brief supervision
and interactions [with] coworkers in a work setting.” Reyn-
olds’s argument with respect to Dr. Horton’s opinion fails for
the same reason as her argument regarding Dr. Predina’s
opinion: neither physician recommended that Reynolds’s
RFC be limited to “superficial” interactions with supervisors
and coworkers. See Gedatus, 994 F.3d at 904 (“A fundamental
problem is [claimant] offered no opinion from any doctor to
set [] limits … greater than those the ALJ set.”); Rice v. Barn-
hart, 384 F.3d 363, 370 (7th Cir. 2004) (“[T]here is no doctor’s
opinion contained in the record which indicated greater limi-
tations than those found by the ALJ.”).
8                                                     No. 21-1624

    Essentially, Reynolds argues that the ALJ should have
weighed the evidence differently and imposed an additional
limitation on her RFC. She points to notes from a clinician on
August 30, 2017, when she reported the following symptoms:
“aggressive or violent behavior, decreased energy, relation-
ship problems, sleep disturbances, and suicidal thinking/his-
tory of attempt(s).” At appointments on March 29, 2019, and
April 12, 2019, another practitioner noted that Reynolds has
“difficulty managing emotional responses to frustration” and
“can become angry or annoyed quickly.” None of these ob-
servations, however, amount to medical evidence that Reyn-
olds’s RFC should have included a qualitative interaction lim-
itation. The ALJ was not required to impose such a limitation
in the RFC, much less explain her decision not to. Put another
way, evidence that Reynolds sometimes struggles to interact
appropriately with others does not mean an occasional inter-
action limitation was insufficient in this case. Indeed, the
ALJ’s determination that Reynolds could handle “occasional”
interactions with supervisors and coworkers “but no interac-
tion with the general public” is consistent with Reynolds’s
testimony that she gets anxious when she is around “more
than five people.”
    According to Reynolds, the Dictionary of Occupational Titles
(“DOT”) defines “occasional” to mean one-third of the work-
day. From there, Reynolds argues that “occasional” interac-
tion means she might have to interact with coworkers for up
to two hours and forty minutes out of an eight-hour workday.
Reynolds’s argument is misleading because the DOT defini-
tion does not refer to interactions with others; instead, it refers
to the frequency with which an employee would have to exert
No. 21-1624                                                                  9

various amounts of physical force. 2 She cites no other support
for the notion that the ALJ’s RFC would require her to interact
with supervisors and coworkers for up to two hours and forty
minutes per day. Moreover, her cited authority for the mean-
ing of “superficial” is Merriam-Webster’s Dictionary, not the
DOT, suggesting that the distinction she draws between “oc-
casional” and “superficial” may not matter for purposes of
the RFC analysis. 3
                             III. Conclusion
   For the foregoing reasons, the judgment of the district
court is
                                                                 AFFIRMED.




    2 See Dictionary of Occupational Titles, App’x C at *4 (4th ed. 1991),
https://www.lb7.uscourts.gov/documents/4-12-CV-075.2.pdf.
    3  But see Wartak, 2016 WL 880945, at *7 (“‘Occasional contact’ goes to
the quantity of time spent with the individuals, whereas ‘superficial con-
tact’ goes to the quality of the interactions.”). Wartak does not cite case law
or regulations in support of this distinction, and in any event, Wartak is
merely persuasive authority in this court.